                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

    DANIEL AARON WILSON,                          Case No. 18‐CV‐3352 (NEB/KMM)

                      Plaintiff,

    v.                                           ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
    MINNESOTA SEX OFFENDER
    PROGRAM, NANCY JOHNSTON,
    JENNIFER JOHNSON, DEBRA DAVIS,
    JOSEPH MULLEN, and KATIE
    MCDOWELL, all in their individual and
    official capacities,

                      Defendants.

         The Court has received the June 21, 2019 Report and Recommendation of United

States Magistrate Judge Katherine Menendez. [ECF No. 23 (“R&R”).] Judge Menendez

recommends granting Defendants’ motion to dismiss on the grounds of sovereign immunity

and for failure to state a claim. Plaintiff Daniel Aaron Wilson objects1 to the R&R, arguing

the case has merit because it: (1) “was given [to] a competent Magistrate Judge,” (2) states




1
 In addition to his objections, Wilson filed a document entitled “Plaintiffs’ Final Response
to Court and Defendants on Objections from Report and Recommendation,” which
functions as a reply brief. [ECF No. 27.] The Court need not consider Wilson’s reply because
the local rules do not permit such filing. See D. Minn. LR 72.2(b) (providing only for written
objections to an R&R and a response prior to a district judge’s review of the R&R). Even if
the Court considered it, it would not change the analysis.
viable claims seeking prospective injunctive relief, and (3) alleges sufficient facts to

withstand a Fed. R. Civ. P. 12(b)(6) motion to dismiss.2 [ECF No. 25.]

       This Court reviews de novo those portions of the R&R to which a party specifically

objects and the remainder for clear error. See D. Minn. L.R. 72.2(b)(3). “Objections which are

not specific but merely repeat arguments presented to and considered by a magistrate judge

are not entitled to de novo review, but rather are reviewed for clear error.” Woolery v.

Peterson, No. CV 16‐1745 JRT/FLN, 2016 WL 6916801, at *1 (D. Minn. Nov. 22, 2016) (quoting

and citing Montgomery v. Compass Airlines, LLC, 98 F. Supp. 3d 1012, 1017 (D. Minn. 2015)).

Similarly, the Court may review the R&R as if no objections were filed when a party “does

not cite any reason why the Magistrate Judge’s determination was incorrect, nor any basis

for th[e] Court to reach a different outcome.” Reed v. Curry Concrete Const., Inc., No. CV 10‐

4329 JRT/LIB, 2011 WL 2015217, at *2 (D. Minn. May 23, 2011) (quotation marks and citations

omitted). Wilson’s objections do not raise new arguments or address why Judge Menendez’s

findings and recommendations are erroneous. Wilson merely disagrees with the R&R and

restates his contention that he has pled enough facts.3 Judge Menendez considered the facts


2The objections are arguably untimely, but the Court will consider them. “The Court notes
that the deadline for filing objections is not jurisdictional, and late‐filed objections can be
considered where the filing is not egregiously late and causes no prejudice to any adverse
party.” Iron Workers Mid‐S. Pension Fund v. Davis, No. CIV. 13‐289 JRT/HB, 2014 WL 5206373,
at *4 (D. Minn. Oct. 14, 2014) (citation and quotation marks omitted).

3Even under a liberal construction of the objections, Wilson does not argue additional facts
to bolster his claims. Because no specific facts support his First and Fourteenth Amendment
claims, the Court declines the recommendation to grant Wilson leave to replead the claims.


                                              2
alleged in Wilson’s complaint and correctly determined he failed to state a claim upon which

relief can be granted.

       At most, Wilson objects specifically to the determination that the Eleventh

Amendment bars the official capacity claims for damages. He argues that Judge Menendez

erred by failing to consider the Ex Parte Young doctrine, which would allow his claims

requesting prospective injunctive relief to survive the motion to dismiss. [ECF No. 25 at 2.]

Wilson is correct that the Ex Parte Young exception to sovereign immunity applies when the

“complaint alleges an ongoing violation of federal law and seeks relief properly

characterized as prospective.” Verizon Maryland, Inc. v. Pub. Serv. Commʹn of Maryland, 535

U.S. 635, 645 (2002) (citation omitted). But the complaint fails to sufficiently allege violations

of Wilson’s First and Fourteenth Amendment rights. Because of this, the Court need not

consider whether the relief Wilson seeks is properly characterized as prospective. Wilson

has not pled enough facts to plausibly suggest an entitlement to prospective injunctive relief.

See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Therefore, the Court grants the motion to

dismiss.




                                                3
      Based on all of the files, records, and proceedings herein, the Court OVERRULES

Plaintiffs’ objections [ECF No. 25] and ACCEPTS the R&R [ECF No. 23]. Accordingly, IT IS

HEREBY ORDERED THAT:

   1. Defendants’ Motion to Dismiss [ECF No. 11] is GRANTED;

   2. The § 1983 claims against the Minnesota Sex Offender Program and over any official‐

      capacity claims under § 1983 for monetary damages are DISMISSED WITHOUT

      PREJUDICE for lack of subject‐matter jurisdiction;

   3. All other claims are DISMISSED WITH PREJUDICE for failure to state a claim.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: August 7, 2019                          BY THE COURT:


                                               s/Nancy E. Brasel
                                               Nancy E. Brasel
                                               United States District Judge




                                           4
